PER CURIAM.
The husband appeals a final judgment of dissolution of marriage. We find competent substantial evidence supporting the trial court’s award of custody and child support to the wife. The trial court also properly awarded the wife exclusive use and possession of the marital home. Although the wife did not include a specific request for the marital home in her pleadings, the grant of exclusive use and possession of the marital home was incident to child custody. See Dorsett v. Dorsett, 902 So.2d 947, 953 (Fla. 4th DCA 2005).

Affirmed.

WARNER, POLEN and LEVINE, JJ., concur.